Scott, Judge,
delivered the opinion of the court.
The statute of limitations is made the turning point of this cause as it is presented by the record. "We can not well see how Carondelet can claim commons under the statute oi limitations, especially on a possession from the 17th March, 1818. It has been thought for some time that the statute of limitations did not operate against the town until the time of her incorporation, which took place in August, 1832. If she could not sue for the want of an incorporation, it is not obvious how she could have been sued without one. It may be if one had gone into possession under her, he might have been turned out by an ejectment brought by one holding a better title than that under which, the tenant claimed. But this does not seem important, as Carondelet, from the date of her incorporation, made claim to her commons more than twenty years before the institution of this suit. Its effect would be only to vary the terms of the instruction. How were the commons surveyed as appears from the plat of the survey ? The survey included the entire village and the private claims within its boundaries. If the instruction given at the instance of defendant is correct, then may not the village, under the statute of limitations, acquire title to all the unoccupied land within the survey by whatever title it may be held. There were valid private claims within the survey beyond all question. Woxxld the acts supposed in the *210fifth instruction give a title against those claims on the ground of an adverse possession in Carondelet for twenty years ? A claim for commons within the boundaries of a survey is not inconsistent with the idea of private claims existing within its limits. Then the fact is known that a claim to commons is not necessarily hostile to private claims within its limits. How then were the facts set forth in the instruction notice to any one, who had a private claim within the outboundaries of the survey, of the assertion, of a hostile right ? Would it not be strange if Carondelet, putting a tenant in possession of a village lot to which she had no claim otherwise, should be permitted to defeat the owner’s action for the recovery of the possession of it, by proving Brown’s survey and introducing a witness who would show that the plaintiff knew Rector’s corners; that Carondelet always claimed commons, and that individuals below the Barracks had cut timber and made hay 1 The instruction given does not confine the acts of ownership exercised by Carondelet to the lot in controversy, but would deprive the owner of a lot in the village under the statute of limitations because individuals were seen felling trees or making hay two or three miles below. The instruction given relieves us from the task of examining the evidence in relation to the acts of ownership exercised by Carondelet over her commons, because it states the facts- which will be sufficient to constitute an adverse possession in the opinion of the defendant.
The certificate of confirmation issued by Recorder Conway was not properly evidence in the cause. The recorder of land titles, under the act of 26th May, 1824, had no authority to take any proof in relation to the extent or boundary of the commons, or of their use or occupation; consequently his certificate could not be evidence of title.
As there was no attempt to establish a right to commons by parol evidence as a ground of defence, the plaintiff could not have been affected by evidence to that effect.
The first instruction given for the defendant did not place the claim to commons on user, but on the confirmation and survey, and no objection was made to those documents.
*211The third instruction is not obnoxions to the objections urged against it. The jury were the proper judges of the inferences of fact to be drawn from the papers. The legal effect of papers is to be determined by the court, but when documents are offered in evidence as the foundation of an inference of fact, whether such inference can be drawn from them is a question for the jury. The most authentic documents, when offered for such a purpose, become no more than mere letters or a written correspondence, which, when offered in evidence to prove a fact, are always to be interpreted by the jury. When documents are offered for such a purpose, they, like a written correspondence, may be explained by extrinsic evidence. The petition of Gama che, whether on behalf of himself or the inhabitants of the village, being made the foundation of an official act, it, together with the act, was evidence for the jury, to have such weight as, under all the circumstances, they might deem it entitled to.
The judgment is reversed and the cause remanded;
the other judges concurring.